Citation Nr: 0709965	
Decision Date: 04/05/07    Archive Date: 04/16/07	

DOCKET NO.  06-32 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for bilateral hearing 
loss. 

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from May 1946 to 
November 1947.  His military occupation was postal clerk, and 
there was no overseas or combat service.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a May 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
which found that the veteran had failed to submit new and 
material evidence sufficient to reopen claims for service 
connection for hearing loss and tinnitus.  The veteran's 
motion for an advance on the Board's docket was granted in 
March 2007.  The case is now ready for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issue on appeal has been requested or 
obtained.

2.  Service connection for hearing loss and tinnitus was 
denied in a November 2004 rating decision; the veteran was 
informed of the decision and his appellate rights and he did 
not disagree or initiate a timely appeal, and that decision 
became final.

3.  The veteran next sought to reopen these service 
connection claims in March 2006 but he submitted no new or 
material evidence of any kind to reopen these claims.  


CONCLUSION OF LAW

New and material evidence has not been submitted to reopen 
claims for service connection for bilateral hearing loss and 
tinnitus, and those claims are not reopened.  38 U.S.C.A. 
§§1111, 1110, 1112, 1113, 1137, 5102, 5103, 5103A, 5107, 5108 
(West 2002); 38 C.F.R. §§3.156, 3.303, 3.307, 3.309, 3.385 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claims.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.

The veteran was provided formal VCAA notice in April 2006, 
prior to the initial adverse rating decision now on appeal 
from May 2006.  This notification informed the veteran of the 
evidence necessary to substantiate his claims, the evidence 
he was responsible to submit, the evidence VA would collect 
on his behalf, and advised that he submit any relevant 
evidence in his possession.  As these claims had previously 
been denied in a final, unappealed decision of November 2004, 
this new VCAA notice specifically identified that the type of 
evidence necessary to reopen both his claims for service 
connection for hearing loss and tinnitus was evidence showing 
that these disabilities had existed from military service 
until the present time.  This was the essential evidence 
missing at the time of the prior final denial.  He was 
provided a list of the types of evidence that he could submit 
to satisfy this requirement, and he was also informed of the 
regulatory definitions of both new and material evidence, and 
that he could not rely on evidence or argument which was 
already on file and considered prior to the earlier and now 
final denial of those claims.  He was informed that the only 
clinical opinion on file was against his claims, and that he 
would need to submit evidence in rebuttal to this opinion.  
This VCAA notice clearly meets the specificity requirements 
of Kent v. Nicholson, 20 Vet. App. 1, (2006).

The veteran had filed his initial claim for service 
connection for hearing loss and tinnitus in July 2004, and 
the RO thereafter attempted to collect his service medical 
records, but was informed by the National Personnel Records 
Center (NPRC) that the veteran's service medical records were 
likely fire-related and that there were no service medical 
records or Surgeon General reports or sick reports otherwise 
available for the veteran's period of active service.  
Indeed, in October 2004, the RO issued a formal finding of 
unavailability of all service records.  A copy of the 
veteran's formal record of separation and report of honorable 
discharge were the only records from service obtained.  The 
veteran was notified of the unavailability of his service 
medical records and specifically requested to submit any 
which he might have in his possession.  He did not reply.  
The veteran was provided a VA audiometric examination which 
included a review of the claims folder and which provided 
opinions consistent with VCAA at 38 U.S.C.A. § 5103A(d).  The 
veteran's treatment records with VA were also collected for 
review.  Following the veteran's attempt to reopen his claim 
in April 2006, he was provided VCAA notice in the same month, 
and in May 2006 he specifically wrote that he had no 
additional evidence to give VA to substantiate his claims.  
VCAA is satisfied in this appeal.  38 U.S.C.A. §§5102, 5103, 
5103A, 5107; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be granted for any disease or injury 
incurred or aggravated in line on active military duty.  38 
U.S.C.A. §1110; 38 C.F.R. §3.03.  Service connection may also 
be granted for certain specified diseases, including organic 
diseases of the nervous system (interpreted as including 
sensorineural hearing loss), which is shown to have become 
manifest to a degree of 10 percent or more within one year 
after the veteran was separated from service.  38 U.S.C.A. 
§§1101, 1112, 1113, 1137; 38 C.F.R. §§3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. §3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered to be a disability only 
when the auditory thresholds in any of the relevant 
frequencies for speech of 500, 1000, 2000, 3000 and 4000 
Hertz (cycles per second) is 40 decibels or greater, or when 
the auditory thresholds for at least three of these relevant 
frequencies are 26 decibels or greater, or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. §3.385.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decision-makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to and unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative with nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopen, and must raise a reasonable 
possibility of substantiating the claim.  38 U.S.C.A. § 5108; 
38 C.F.R. §3.156(a).

Analysis:  The veteran filed his initial claim for service 
connection for hearing loss and tinnitus in July 2004, at a 
time when he was 80 years of age, and 57 years after he was 
separated from active military service in 1947.  The earliest 
treatment records following service separation which the 
veteran identified were records of his consultation with VA 
in March 2002 indicating that he was fitted for hearing aids.  
Though requested to supply objective medical evidence of any 
earlier treatment for hearing loss or tinnitus, the veteran 
did not do so.  Accordingly, the earliest evidence of hearing 
loss following service separation was in 2002, decades after 
he separated in 1947.

The veteran was referred for VA audiometric examination in 
November 2004 which included a review to of the limited 
evidence on file.  This examination report includes 
documentation indicating the veteran informed the VA 
audiologist that he had noticeable hearing loss "for 4 to 5 
years as well as high pitched tinnitus bilaterally for 10 
years that had been worsening."  The veteran also reported 
having "significant noise exposure while working on the 
farm."  He also reported that he started wearing earplugs 
"several years ago when he noticed ringing in the years after 
riding on his tractor for several hours."  The veteran 
reported, consistent with his separation document, that he 
served as a postal clerk for 15 months during service.  It 
also corroborates other written statements of the veteran 
that he completed basic training in field artillery and 
military police training.  Civilian noise exposure included 
heavy equipment while working as a farmer.  Finally, the 
veteran later reported constant tinnitus, bilaterally, "that 
began about 15 years ago."  The results of this examination 
revealed that the veteran met the objective criteria for 
recognition of hearing loss disability in accordance with 38 
C.F.R. §3.385.  After interviewing the veteran and reviewing 
the claims folder, the VA audiologist concluded that the 
veteran was only exposed to noise during basic training and 
then worked as a farmer in his civilian occupation 
thereafter, and that it was not as likely that his hearing 
loss was related to military noise exposure.  Further, his 
tinnitus was likely related to his sensorineural hearing loss 
which itself was caused by post-service occupational 
exposure, not service noise exposure.

In November 2004, the veteran's claims for service connection 
for hearing loss and tinnitus were denied and he was notified 
of this decision and his appellate rights, and he did not 
disagree or timely appeal, and that decision became final.  
He sought to reopen these claims in March 2006.  When 
requested to submit new and material evidence, he responded 
the following month that he had no additional evidence to 
submit.  In his Notice of Disagreement and Substantive Appeal 
he simply restated earlier arguments that he was in fact 
exposed to artillery fire during service, and around 
transportation, trains, trucks and aircraft noises.

The Board finds that the veteran has not submitted new and 
material evidence sufficient to reopen his claims for service 
connection for bilateral hearing loss or tinnitus.  There is 
in fact no evidence submitted by the veteran to reopen his 
claim.  His written statements, while perhaps new in the 
sense that they were not previously physically of record, are 
essentially cumulative with his previous argument that 
current hearing loss and tinnitus are attributable to noise 
exposure during service.  That argument was considered in the 
prior final denial of November 2004.  

As was true at the time these claims were initially denied, 
the veteran lacks the requisite medical expertise to provide 
any form of a competent clinical opinion that his noise 
exposure during service resulted in his current tinnitus and 
hearing loss, both first apparently diagnosed multiple 
decades after service separation.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992).  

The evidence on file shows that although the veteran may 
indeed have some degree of noise exposure during service, as 
he did qualify as a sharpshooter with the carbine in June 
1946, there is simply a complete absence of any competent 
clinical evidence documenting the onset of hearing loss or 
tinnitus until well over 50 years after the veteran had been 
separated from service.  The veteran by his own report was 
exposed to the acoustic trauma for many years following 
service as a farmer using mechanized equipment.  The VA 
examination in November 2004 specifically includes statements 
of the veteran indicating that he did not have noticeable 
hearing loss or noticeable tinnitus for many, many years 
after service separation.  A preponderance of the evidence of 
record was clearly against the claim when it was initially 
denied in November 2004.  The veteran has submitted no new 
and material evidence to reopen those claims since the time 
of the prior final denial.  Accordingly, neither claim may be 
reopened.


ORDER

New and material evidence not having been submitted to reopen 
claims for service connection for bilateral hearing loss and 
tinnitus, those claims are not reopened, and the appeal is 
denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


